          Case 2:20-cv-00644-DAD-BAM Document 28 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   LUZ LICEA,                                          Case No. 2:20-cv-00644-DAD-BAM

10                   Plaintiff,                          ORDER DENYING KRISTI WOOD’S
                                                         PRO HAC VICE APPLICATION
11           v.                                          WITHOUT PREJUDICE

12   C R BARD INCORPORATED, et al.,                      (Doc. No. 25)

13                   Defendants.

14

15         The Court has received and reviewed the Pro Hac Vice Application filed by Kristi Wood.
16 (Doc. No. 25.) Ms. Wood has not attached a certificate of good standing from the court in her

17 state of primary practice to her application. See Local Rule 180(b)(2). Additionally, in response

18 to an instruction to list all cases in which the applicant has applied for pro hac vice status

19 concurrently or within the preceding year, Ms. Wood indicates that she has not made any such
20 applications. However, according to the Court’s records, Ms. Wood has filed at least one

21 concurrent application for admission pro hac vice in related case Bonnie Krieger v. C R Bard

22 Incorporated, et al., Case No. 1:20-cv-00445-DAD-BAM, which is not identified in her

23 application for admission pro hac vice in this case. It is further unclear whether Ms. Wood as

24 paid the applicable filing fee, as the receipt number provided in connection with her application

25 in this case is duplicative of the receipt number Ms. Wood provided in connection with her

26 application in related case Bonnie Krieger v. C R Bard Incorporated, et al., Case No. 1:20-cv-
27 00445-DAD-BAM.

28


                                                     1
         Case 2:20-cv-00644-DAD-BAM Document 28 Filed 07/22/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that Ms. Wood’s Pro Hac Vice Application is

 2 DENIED without prejudice. The Clerk of Court is directed to serve a copy of this order on

 3 Kristi Wood at Martin Baughman, 3141 Hood Street, Suite 600, Dallas, TX 75219.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   July 22, 2020                            /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
